J. A17032/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
KENNETH GLOWANIA,                      :         No. 3505 EDA 2019
                                       :
                       Appellant       :


         Appeal from the PCRA Order Entered November 12, 2019,
              in the Court of Common Pleas of Bucks County
            Criminal Division at No. CP-09-CR-0002244-2014


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED OCTOBER 09, 2020

     Kenneth Glowania appeals from the November 12, 2019 order entered

by the Court of Common Pleas of Bucks County denying his petition for relief

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. Contemporaneously with this appeal, Bonnie-Ann Brill Keagy,

Esq., has requested leave to withdraw in accordance with Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.3d

213 (Pa.Super. 1988) (en banc).            After careful review, we grant

Attorney Keagy leave to withdraw and affirm the PCRA court’s order.

     The PCRA court set forth the following factual and procedural history:

           On August 20, 2014, following a jury trial, appellant
           was found guilty of two counts of aggravated
           assault,[Footnote 2] simple assault,[Footnote 3]
           recklessly endangering another person,[Footnote 4]
           and disorderly conduct.[Footnote 5] The facts of this
J. A17032/20


          case were discussed at length in [the trial]
          court’s[Footnote 6] February 25, 2015 opinion filed in
          the context of appellant’s direct appeal, and are set
          forth as follows herein:

                [Footnote 2] 18 Pa.C.S.A. § 2702(a)(1)
                and 18 Pa.C.S.A. § 2702(a)(4).

                [Footnote 3] 18 Pa.C.S.A. § 2701(a)(1).

                [Footnote 4] 18 Pa.C.S.A. § 2705.

                [Footnote 5] 18 Pa.C.S.A. § 5503(a)(1).

                [Footnote 6] The Honorable Diane E.
                Gibbons of [the trial court] presided over
                the jury trial and initial stages of this PCRA
                proceeding.      Following a hearing on
                May 9, 2019, Judge Gibbons recused
                herself due to a potential conflict and this
                matter was re-assigned to [the Honorable
                C. Theodore Fritsch, Jr.]

          On March 1, 2014, the victim, Michael Gordon, went
          to a local bar located in Bensalem Township, Bucks
          County. While he was there, he met a childhood
          friend, Jillian Scheffer. The victim and Ms. Scheffer
          left the bar at approximately 2:00 a.m. and, after a
          few minutes, decided to walk home. Shortly after
          they began walking, they heard yelling from behind.
          When the victim stopped and looked back, he was
          confronted by [appellant]. The victim testified that he
          heard [appellant] yell “something to the effect of, ‘yo,
          he just hit her, let’s roll this dude, let’s get him, let’s
          jump him.’” The victim told [appellant] to “get out of
          here” and told [appellant] that he “didn’t touch her.”
          When the victim turned away and continued to walk
          home with Ms. Scheffer, he was attacked from behind
          by [appellant.]

          [Appellant] used his left arm to restrain the victim
          from behind. He reached over the victim’s right
          shoulder with his right arm, moving his right hand
          across the victim’s neck. In response to the attack,


                                     -2-
J. A17032/20


          the victim lowered his head. By doing so, the victim
          was able to protect his neck but was unable to protect
          his face.      [Appellant] cut the victim with an
          unidentified sharp object, inflicting a slicing wound
          which extended from the victim’s cheek, up and over
          his forehead, to the crown of his head. [Appellant]
          also cut the victim’s left upper chest. When the victim
          was able to break free, he turned towards [appellant]
          and began to back away. [Appellant,] still armed with
          the unidentified object, continued his assault, making
          stabbing motions toward the victim. The victim was
          able to use a cell phone to call 911, ending the
          incident.

          When police arrived on scene, the victim was bleeding
          profusely and had lost a substantial amount of blood.
          Photographs taken at the scene depicted a large
          amount of blood on the street where the incident
          occurred. Photographs of the victim and his clothing
          depicted large amounts of blood on the victim’s face,
          hands and down the front of his t-shirt and pants. The
          victim was transported from the scene by ambulance.
          Photographs of the victim’s injuries taken at the
          hospital depicted two severe injuries to the victim.
          The deep slicing cut to the victim’s head ran very close
          to the victim’s right eye, required numerous stitches
          to close and resulted in permanent scarring. The deep
          slicing cut to the victim’s upper left chest also left
          scarring. Both injuries were clearly caused by a very
          sharp cutting instrument.

          On August 28, 2014, appellant was sentenced to a
          term of incarceration in a state correctional facility of
          not less than ten (10) nor more than (20) years on
          count one, aggravated assault. No further penalty
          was imposed on the remaining counts.                  On
          September 25, 2014, following a hearing on
          appellant’s motion for reconsideration of sentence,
          appellant’s sentence was vacated and appellant was
          resentenced to a reduced term of incarceration of not
          [less] than eight and one-half years (8.5) to not more
          than twenty (20) years.




                                    -3-
J. A17032/20


          On October 1, 2014, appellant appealed from the
          judgment of sentence to the Superior Court. On
          December 14, 2015, the Superior Court affirmed the
          judgment of sentence. [See Commonwealth v.
          Glowania, 135 A.3d 657 (Pa.Super. 2015)
          (unpublished memorandum).] On January 7, 2016,
          appellant filed a petition for allowance of appeal to
          [our] supreme court. On May 3, 2016, appellant’s
          petition for allowance of appeal was denied. [See
          Commonwealth v. Glowania, 138 A.3d 2 (Pa.
          2016). Appellant did not file a petition for a writ of
          certiorari with the Supreme Court of the United
          States.]

          On January 20, 2017, appellant filed a timely initial
          pro se PCRA petition.       On February 28, 2017,
          Attorney Stuart Wilder was appointed to represent
          appellant. On March 27, 2017, Attorney Wilder’s
          appointment was vacated and Attorney Dean Malik
          was appointed to represent appellant. On October 20,
          2017, counsel for appellant filed an amended petition
          alleging ineffective assistance of trial counsel,
          Attorney Paul Lang.

          On January 11, 2018, Attorney Malik’s appointment
          was vacated and [Attorney Keagy] was appointed to
          represent appellant.     On February 12, 2018,
          Attorney Keagy filed a motion to withdraw and an
          accompanying Turner/Finley letter. On April 18,
          2018, the motion to withdraw was denied for failure
          to specifically address appellant’s claim that trial
          counsel was ineffective for failing to interview and
          present two witnesses at trial. On May 18, 2018,
          appellant, through Attorney Keagy, filed a second
          amended petition.

          A hearing on appellant’s second amended petition was
          held on November 8, 2019. On November 12, 2019,
          [the PCRA] court issued an order denying appellant’s
          initial PCRA petition and second amended petition. On
          December 10, 2019, appellant appealed to the
          Superior Court from [the PCRA court’s] November 12,
          2019 order. On December 12, 2019, the [PCRA] court
          issued an order directing appellant to file a concise


                                  -4-
J. A17032/20


           statement of errors complained of on appeal
           [pursuant to Pa.R.A.P. 1925(b)] within 21 days of the
           date of the order. On December 23, 2019, appellant
           filed a motion to extend time for filing concise
           statement and for transcription of testimony. By
           order dated December 23, 2019, [the PCRA] court
           granted appellant’s request for transcripts. By order
           dated January 2, 2020, the [PCRA] court granted
           appellant’s request for an extension to file the
           [Rule 1925(b)] statement be filed on or before
           January 24, 2020.

PCRA court opinion, 2/7/20 at 1-4 (extraneous capitalization and footnote 7

omitted). Appellant filed a Rule 1925(b) statement on January 24, 2020. The

PCRA court subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a) on

February 7, 2020.

     On April 22, 2020, PCRA counsel filed with this court an application to

withdraw as counsel, accompanied by a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and its progeny.1 (See Anders brief at 4.)

           Counsel petitioning to withdraw from PCRA
           representation must proceed . . . under Turner and
           Finley and . . . must review the case zealously.
           Turner/Finley counsel must then submit a
           “no-merit” letter to the trial court, or brief on appeal
           to this Court, detailing the nature and extent of
           counsel’s diligent review of the case, listing the issues
           which petitioner wants to have reviewed, explaining
           why and how those issues lack merit, and requesting
           permission to withdraw.


1 We note that the proper filing with this court accompanying a petition to
withdraw as counsel is a no-merit brief pursuant to Turner/Finley. Because
an Anders brief provides more protection for a PCRA petitioner, “we may
accept an Anders brief in lieu of a Turner/Finley letter.” Commonwealth
v. Fusselman, 866 A.2d 1109, 1111 n.3 (Pa.Super. 2004), appeal denied,
882 A.2d 477 (Pa. 2005).


                                     -5-
J. A17032/20


                  Counsel must also send to the petitioner:
                  (1) a copy of the “no merit” letter/brief;
                  (2) a copy of counsel’s petition to
                  withdraw; and (3) a statement advising
                  petitioner of the right to proceed pro se
                  or by new counsel.

                  ....

                  Where counsel submits a petition and no-
                  merit letter that . . . satisfy the technical
                  demands of Turner/Finley, the court—
                  [PCRA] court or this Court—must then
                  conduct its own review of the merits of the
                  case. If the court agrees with counsel that
                  the claims are without merit, the court will
                  permit counsel to withdraw and deny
                  relief.

            Commonwealth v. Doty, 48 A.3d 451, 454
            (Pa.Super. 2012) (internal citations omitted) (quoting
            Commonwealth v. Wrecks, 931 A.2d 717, 721
            (Pa.Super. 2007)).

Commonwealth v. Muzzy, 141 A.3d 509, 510-511 (Pa.Super. 2016)

(bracketed material omitted).

      Our review of the record demonstrates that Attorney Keagy has

complied with each of the above requirements. Additionally, Attorney Keagy

sent appellant copies of the Anders brief and petition to withdraw and advised

appellant of his right to retain new counsel or proceed pro se.             See

Commonwealth v. Widgins, 29 A.3d 816, 818 (Pa.Super. 2011). Appellant

did not file a response.

      In her Anders brief, Attorney Keagy identified the following issue:

            Is the record devoid of any issue having arguable
            merit and is appellant’s appeal wholly frivolous?


                                      -6-
J. A17032/20



Anders brief at 3 (full capitalization omitted). Attorney Keagy further noted

the following:

            The sole issue presented in the concise statement of
            matters complained of on appeal was: “The trial court
            (Fritsch, J.) erred in failing to find that trial counsel
            rendered ineffective assistance of counsel in failing to
            investigate the existence of an exculpatory witness
            whom had been identified to trial counsel by
            [appellant] in advance of the jury trial and that the
            absence of this witness at trial was prejudicial to
            [appellant’s] case to such an extent that no reliable
            adjudication of guilt or innocence could have taken
            place.”

Id. (italics and extraneous capitalization omitted).

      PCRA petitions are subject to the following standard of review:

            Our standard of review of the denial of a PCRA petition
            is limited to examining whether the evidence of record
            supports the court’s determination and whether its
            decision is free of legal error. Commonwealth v.
            Conway, 14 A.3d 101 (Pa.Super. 2011), appeal
            denied, [] 29 A.3d 795 ([Pa.] 2011). This Court
            grants great deference to the findings of the PCRA
            court if the record contains any support for those
            findings. Commonwealth v. Boyd, 923 A.2d 513
            (Pa.Super. 2007), appeal denied, [] 932 A.2d 513
            ([Pa.] 2007). We do not give the same deference,
            however,      to  the    court’s   legal   conclusions.
            Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super.
            2012). Traditionally, credibility determinations are
            resolved by the trier of fact who had the opportunity
            to      observe      the      witnesses’    demeanor.
            Commonwealth v. Abu-Jamal, [] 720 A.2d 79
            ([Pa.] 1998), cert. denied, 528 U.S. 810 [] (1999).
            “A PCRA court passes on witness credibility at PCRA
            hearings, and its credibility determinations should be
            provided great deference by reviewing courts.”
            Commonwealth v. Johnson, [] 966 A.2d 523, 539
            ([Pa.] 2009).


                                      -7-
J. A17032/20



Commonwealth v. Beatty, 207 A.3d 957, 960-961 (Pa.Super. 2019),

appeal denied, 218 A.3d 850 (Pa. 2019).

      As noted above, PCRA counsel identified a potential issue for appellate

review of ineffective assistance of counsel.      (See Anders brief at 15.)

Specifically, appellant contends that his trial counsel failed to present a fact

witness to the jury. (Id.)

            With respect to a claim of ineffective assistance of
            counsel,

                  [c]ounsel is presumed effective, and in
                  order to overcome that presumption a
                  PCRA petitioner must plead and prove
                  that: (1) the legal claim underlying the
                  ineffectiveness claim has arguable merit;
                  (2) counsel’s action or inaction lacked any
                  reasonable basis designed to effectuate
                  petitioner’s interest; and (3) counsel’s
                  action or inaction resulted in prejudice to
                  petitioner.

            The petitioner must plead and prove all three prongs,
            and the failure to establish any one prong warrants
            denial of an [ineffectiveness] claim.

Commonwealth v. Harper, 230 A.3d 1231, 1236 (Pa.Super. 2020), quoting

Commonwealth v. Becker, 192 A.3d 106, 112-113 (Pa.Super. 2018),

appeal denied, 200 A.3d 11 (Pa. 2019) (citations omitted).

            “To be entitled to relief on a claim of ineffectiveness
            for failure to call a witness, [an] appellant must
            demonstrate [that]: the witness existed, was
            available, and willing to cooperate; counsel knew or
            should have known of the witness; and the absence
            of the witness’s testimony prejudiced [the] appellant.”
            Commonwealth v. Birdsong, [] 24 A.3d 319, 334


                                     -8-
J. A17032/20


            ([Pa.] 2011) (citing Commonwealth v. Fletcher, []
            750 A.2d 261, 275 ([Pa.] 2000)). A PCRA petitioner
            cannot succeed on such a claim if the proposed
            witness’ testimony “would not have materially aided
            him.    In such a case, the underlying-merit and
            prejudice prongs of the [ineffective assistance of
            counsel] test logically overlap.” Commonwealth v.
            Baumhammers, [] 92 A.3d 708, 725 ([Pa.] 2014).
            “To show prejudice, the petitioner must demonstrate
            that there is a reasonable probability that, but for
            counsel’s allegedly unprofessional conduct, the result
            of the proceedings would have been diferent. A
            reasonable probability is a probability sufficient to
            undermine confidence in the outcome. Id. (citing
            Commonwealth v. Gibson, [] 951 A.2d 1110, 1120
            ([Pa.] 2008)).

Commonwealth v. Johnson, 139 A.3d 1257, 1284 (Pa. 2016) (some

brackets in original).

      In the instant case, appellant’s claim revolves around the potential

testimony of Warren Schriver. (Anders brief at 16.) Based on our review of

the record, we find that Schriver’s potential testimony would not have

materially aided appellant at trial. Indeed, Schriver testified as follows during

direct examination by Attorney Keagy at the PCRA evidentiary hearing:

            Q:     Okay. So what can you tell the Court now about
                   what went on [the night of the underlying
                   incident]?

            ....

            A:     . . . . I am trying to think.       I remember
                   [appellant]. I am not sure who. It might have
                   been [appellant], might not have been, because
                   [appellant] -- I did see blood on [appellant] that
                   day too, so I am not sure. I didn’t see the other
                   guy, but there was blood on the floor when I
                   walked out.


                                      -9-
J. A17032/20



           Q:    And you are talking about outside of Big Heads?

           A:    Yeah, outside the bar.

           Q:    Okay.

           A:    Outside the bar. But when I got -- that was
                 before I got out, because when I got out, I just
                 seen blood on the floor right there, but they
                 were -- [appellant] -- I thought [appellant] was
                 getting beat up because there were like five
                 guys and [appellant], five guys that were all
                 together and then just [appellant] over at -- I
                 thought they had [appellant] up against the car.

           Q:    Okay.

           A:    And -- I mean, I couldn’t really see because it
                 was pitch black out, but -- that’s what I seen.

Notes of testimony, 11/8/19 at 35-36. Schriver also provided the following

testimony during cross-examination by the Commonwealth:

           Q:    And you go inside the bar.     Do you go inside
                 with [appellant]?

           A:    No.

           Q:    All right.

           A:    I do not believe he followed me, because I went
                 in. And I was ahead of him and Keith [Sosinski]
                 because they were behind me talking, hanging
                 out. And I was just -- I just walked in the bar --

           Q:    Okay.

           A:    -- and got a few beers.

           Q:    And at some point you walk outside, and that’s
                 when you see blood on the ground; is that
                 correct?


                                   - 10 -
J. A17032/20



              A:    Yeah.

              Q:    All right. And at that point something has
                    happened because there’s blood; right?

              A:    Right, right, right.

              Q:    So you didn’t actually see how that was caused;
                    right?

              A:    No.

Id. at 38.

      Based on this testimony, the PCRA court reached the following

conclusion:

              [Schriver], therefore, would not have been able to
              testify to the incident or that appellant was not the
              aggressor. Furthermore, [Schriver] testified that he
              had a traumatic brain injury and has a hard time
              remembering details, as demonstrated by his initial
              erroneous testimony that appellant was already
              incarcerated on the date of the incident. [(See id. at
              32.)]    Accordingly, the absence of [] Schriver’s
              testimony did not prejudice appellant. Thus, appellant
              has failed to establish that Attorney Lang was
              ineffective for failing to interview [] Schriver.

PCRA court opinion, 2/7/20 at 8 (extraneous capitalization omitted).

      We, therefore, find that the PCRA court’s determination is supported by

the record and that the PCRA court’s legal conclusions are free of legal error.

Accordingly, we agree with Attorney Keagy that appellant’s claim of ineffective

assistance of counsel is without merit and, therefore, will grant her application

to withdraw and affirm the PCRA court’s order.

      Application to withdraw granted. Order affirmed.


                                       - 11 -
J. A17032/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/9/20




                          - 12 -